

evelobioseciencesheaderexab.jpg [evelobioseciencesheaderexab.jpg]
Exhibit 10.2


September 16, 2019


Mr. David R. Epstein
[***]


RE: Compensation for Services as Chairman of Board of Directors


Dear David,


Thank you for agreeing to serve as the Chairman (the "Chairman") of the Board of
Directors (the "Board") of Evelo Biosciences, Inc. (the "Company"). This letter
memorializes our recent discussion concerning your compensation for serving as
the Chairman. The compensation described in this letter will become applicable
upon your appointment by the Board as its Chairman.


While serving as the non-employee Chairman, you will be entitled to receive the
following cash and equity compensation, unless otherwise determined by the
Board:


A. Cash Compensation. An annual retainer of $150,000 for your service on the
Board and as the Chairman, and on any committees of the Board (as a member or
the chair of any such committees) shall be payable to Remedii LLC, a limited
liability company for which you are the managing member. The annual retainer
shall be earned on a quarterly basis based on a calendar quarter and shall be
paid in cash by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter. In the event you do not serve as the
Chairman for an entire calendar quarter, the annual retainer paid to you shall
be prorated for the portion of such calendar quarter during which you actually
served as the Chairman.


B. Equity Compensation. Subject to approval by the Board, you shall receive (i)
on your appointment as the Chairman, a single grant of options to purchase
75,000 shares of the Company’s common stock (the "Initial Grant"), and (ii)
thereafter on the anniversary of the date of your appointment as the Chairman,
annual grants of options to purchase shares of the Company’s common stock having
an aggregate grant date fair market value equal to approximately $225,000, as
determined by the Board in its discretion based on customary option pricing
methodologies ("Annual Grants"). The Initial Grant and Annual Grants shall be
granted under and shall be subject to the terms and provisions of the Company’s
2018 Incentive Award Plan or any other applicable Company equity incentive plan
then maintained by the Company (the "Equity Plan") and shall be granted subject
to award agreements, including attached exhibits, in substantially the form
previously approved by the Board. For the avoidance of doubt, the share numbers
shall be subject to adjustment as provided in the Equity Plan. The per share
exercise price of the Initial Grant and each Annual Grant shall equal the Fair
Market Value (as defined in the Equity Plan) of a share of the Company’s common
stock on the date the option is granted.


The Initial Grant shall vest and become exercisable in thirty-six (36)
substantially equal monthly installments following the date of grant, such that
the Initial Grant shall be fully vested on the third anniversary of the date of
grant, subject to you continuing in service as the Chairman through each such
vesting date. Each Annual Grant shall vest and become exercisable on the first
anniversary of the date of grant, subject to you continuing in service as the
Chairman through each such vesting date. Unless the Board otherwise determines,
any portion of the Initial Grant or an Annual Grant which is unvested or
unexercisable at the time of your termination of service as the Chairman shall
be immediately forfeited upon such termination of service and shall not
thereafter become vested or exercisable. The Initial Grant and all Annual Grants
shall vest in full immediately prior to the occurrence of a Change in Control
(as defined in the Equity Plan), to the extent outstanding at such time. The
terms of the Initial Grant and each Annual Grant shall be ten (10) years from
the date the option is granted.





--------------------------------------------------------------------------------







The compensation described above is in lieu of, and not in addition to, the
compensation provided under the Company’s Non-Employee Director Compensation
Program (the "Compensation Program"). You hereby decline the receipt from the
Company of any cash or equity compensation provided pursuant to the Compensation
Program while receiving the compensation described in this letter.




Please indicate your agreement to and acceptance of the compensation arrangement
described above, including without limitation your declination of cash and
equity compensation pursuant to the Compensation Program, by signing your name
where indicate below and returning this letter to me.


I look forward to working with you as the Chairman and to your continuing
contributions to the success of the Company.




Respectfully,
/s/ Balkrishan "Simba" Gill
Balkrishan “Simba” Gill, Ph.D.
Chief Executive Officer





Acknowledged and agreed as of September 16, 2019.
/s/ David R. Epstein
David R. Epstein
October 15, 2020









--------------------------------------------------------------------------------



evelobioseciencesheaderexab.jpg [evelobioseciencesheaderexab.jpg]




        




October 14, 2020






Mr. David R. Epstein
[***]




Re: Amendment to Letter Agreement


Dear David,


Reference is made to my letter dated as of September 16, 2019 addressed to you
concerning your compensation for serving as the Chair of the Board of Directors
of Evelo Biosciences, Inc. (the “Letter Agreement”). This letter memorializes
our recent discussion concerning an amendment to your compensation, and will
become applicable upon your signature below (the “Amendment”).


Now, Therefore, the parties agree as follows:


1. The first and second paragraphs of Section B (Equity Compensation) of the
Letter Agreement are hereby amended and restated in their entirety to read as
follows:


“Subject to approval by the Board, you shall receive (i) on your appointment as
the Chairman, a single grant of options to purchase 75,000 shares of the
Company’s common stock (the "Initial Grant"), and (ii) thereafter on the
anniversary of the date of your appointment as the Chairman, annual grants of
options to purchase shares of the Company’s common stock having an aggregate
grant date fair value equal to approximately $225,000, as determined by the
Board in its discretion based on customary option pricing methodologies ("Annual
Grants"). The Initial Grant and Annual Grants shall be granted under and shall
be subject to the terms and provisions of the Company’s 2018 Incentive Award
Plan or any other applicable Company equity incentive plan then maintained by
the Company (the "Equity Plan") and shall be granted subject to award
agreements, including attached exhibits, in substantially the form previously
approved by the Board. For the avoidance of doubt, the share numbers shall be
subject to adjustment as provided in the Equity Plan. The per share exercise
price of the Initial Grant and each Annual Grant shall equal the Fair Market
Value (as defined in the Equity Plan) of a share of the Company’s common stock
on the date the option is granted.”


“The Initial Grant shall vest and become exercisable in thirty-six (36)
substantially equal monthly installments following the date of grant, such that
the Initial Grant shall be fully vested on the third anniversary of the date of
grant, subject to you continuing in service as the Chairman through each such
vesting date. Each Annual Grant shall vest and become exercisable in twelve (12)
substantially equal monthly installments following the date of grant, such that
each Annual Grant shall be fully vested on the first anniversary of the date of
grant, subject to you continuing in service as the Chairman through each such
vesting date. Unless the Board otherwise determines, any portion of the Initial
Grant or an Annual Grant which is unvested or unexercisable at the time of your
termination of service as the Chairman shall be immediately forfeited upon such
termination of service and shall not thereafter become vested or exercisable.
The Initial Grant and all Annual Grants shall vest in full immediately prior to
the occurrence of a Change in Control (as defined in the Equity Plan), to the
extent outstanding at such time. The terms of the Initial Grant and each Annual
Grant shall be ten (10) years from the date the option is granted.”


2. Except as expressly modified by this Amendment, the Letter Agreement shall
remain unchanged and in full force and effect in accordance with its terms.







--------------------------------------------------------------------------------





If the foregoing accurately sets forth our agreement, please countersign this
letter in the space provide below.




Respectfully,
/s/ Balkrishan "Simba" Gill
Balkrishan “Simba” Gill, Ph.D.
President and Chief Executive Officer







Agreed and Accepted:
/s/ David R. Epstein
David R. Epstein
October 15, 2020






